Reissue Notice of Allowability
Allowable Subject Matter
Claims 1-45 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or reasonably suggest the claimed method of detecting impending syncope or by obtaining at least one sample of baseline minute ventilation, tidal volume and respiratory rate of the patient; detecting an increase in tidal volume over a predetermined period of respiration; detecting an increase in minute ventilation over said predetermined period of respiration; detecting any change in respiratory rate over said predetermined period of respiration; storing at least one data associated with the increase in minute ventilation; and detecting impending syncope when (a) the increase in minute ventilation is attributable to an increase in tidal volume; and (b) the change in respiratory rate is less than 25% in relation to the at least one sampled baseline respiratory rate during the predetermined period of respiration, wherein the steps of detecting an increase in minute ventilation, detecting an increase in tidal volume, detecting any change in respiratory rate, and detecting impending syncope each occur, at least in part, in a microprocessor of claim 17; the claimed method for preventing loss of consciousness using the same steps and including alerting an equipment operator of impending loss of consciousness of claim 22; the method of detecting impending syncope by obtaining a sample baseline minute ventilation, tidal volume, and respiratory rate from the patient; obtaining a second minute ventilation, tidal volume, and respiratory rate from the patient over a predetermined period of time; and detecting impending syncope in the patient by (a) detecting an increase in minute ventilation, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947. The examiner can normally be reached on 7:00a-5:00p M-R.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gay Ann Spahn can be reached 571-272-7731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993

Conferees: /BMF/ and /GAS/